Stores, J.
Laying out of this case the question of emancipation, which has been raised, it is conceded, on the facts specially found by the verdict, that when the town of East-Lyme was constituted out of portions of the towns of Lyme and Waterford, the paupers to recover for whose support the present action is brought, had, derivatively, a legal settlement in the present town of Lyme, where they would now be deemed to be settled, were it not that the following provision was introduced mto the act creating the town of East-Lyme : “ All persons who may hereafter become paupers, and residing in other towns except said Lyme and Waterford, who have not gained a settlement elsewhere, shall be chargeable to said town of East-Lyme, provided they had a residence within its boundaries, and removed therefrom, prior to the passing of this bill.” Resolves and Priv. Acts of 1839. p. 41. It is also conceded, that the case of the paupers in question is embraced within the terms of this provision ; and the ques*484tion is, whether the word “ residence,” as used in it, should be construed to mean the place of settlement of the paupers therein mentioned, or only their place of domicil.
We are of opinion, that this provision is substantially the same as that in the act dividing the town of Woodbridge, which we had occasion to consider in the case of Waterbury v. Bethany, recently heard before us at New-Haven ; (ante, p. 424.) and that it should therefore receive a similar construction. Hence it becomes unnecessary to consider the question of emancipation ; and the result is, that the superior court should be advised to render judgment for the plaintiffs.
In this opinion the other judges concurred.
Judgment for plaintiffs.